      Case 4:18-cv-03927 Document 28 Filed on 01/21/20 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  January 21, 2020
                                                                                 David J. Bradley, Clerk
                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

HAMIDA HEMANI,

       Plaintiff,
                                                   CASE NO. 4:18-cv-03927
v.

ALLSTATE INSURANCE COMPANY,

       Defendant.

                                              ORDER

       THIS CAUSE came before the Court on the Parties' Rule 41(a) Stipulation for Dismissal

with Prejudice.

       THE COURT has considered the Stipulation and being otherwise duly advised in the

premises, it is hereby

       ORDERED AND ADJUDGED that this case is dismissed with prejudice with each party

to bear its own costs and attorneys’ fees.

                                      21st day of January, 2020.
       SIGNED at Houston, Texas, this ____



                                      NANCY F. ATLAS
                                      SENIOR UNITED STATES DISTRICT JUDGE

Copies to All Counsel of Record.
                                                      NAN Y F. ATLAS
                                             SENIOR UNI   STATES DISTRICT JUDGE
